Citation Nr: 1754276	
Decision Date: 11/28/17    Archive Date: 12/07/17

DOCKET NO.  12-25 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to a total rating for compensation purposes based on individual unemployability (TDIU).

2.  Entitlement to a rating in excess of 30 percent for bilateral pes planus.


REPRESENTATION

Appellant represented by:	Adam Neidenberg, Esquire


ATTORNEY FOR THE BOARD

B. Gabay, Associate Counsel




INTRODUCTION

The Veteran served on active duty from April 1975 to April 1977.

These matters come before the Board of Veterans' Appeals (Board) on appeal from  rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, which denied the claims.

These matters were previously remanded by the Board in August 2017.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of bilateral pes planus is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Effective April 26, 2010, the Veteran has a total disability rating for a depressive disorder, and he does not have another service-connected disorder that is evaluated as at least 60 percent disabling.


CONCLUSION OF LAW

The appeal as to entitlement to a TDIU is moot.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.16 (2017).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veteran has not raised any procedural arguments regarding the notice or assistance provided in this case.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

TDIU

The Veteran seeks entitlement to a TDIU.

As a result of an August 2017 Board decision, the Veteran was granted an initial schedular rating of 100 percent for depressive disorder.

The United States Court of Appeals for Veterans Claims (Court) has recognized that a 100 percent rating under the Schedule for Rating Disabilities means that a veteran is totally disabled.  Holland v. Brown, 6 Vet. App. 443, 446 (1994), citing Swan v. Derwinski, 1 Vet. App. 20, 22 (1990).  Thus, if VA has found a Veteran to be totally disabled as a result of a particular service-connected disability or combination of disabilities pursuant to the rating schedule, there is no need, and no authority, to otherwise rate that Veteran totally disabled on any other basis.  See Herlehy v. Principi, 15 Vet. App. 33, 35 (2001) (finding a request for TDIU moot where 100 percent schedular rating was awarded for the same period).

However, a grant of a 100 percent disability does not always render the issue of TDIU moot.  As is potentially relevant here, VA's duty to maximize a claimant's benefits includes consideration of whether his disabilities establish entitlement to special monthly compensation (SMC) under 38 U.S.C.A. § 1114.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); Bradley v. Peake, 22 Vet. App. 280, 294 (2008).  Specifically, SMC may be warranted if the Veteran has a 100 percent disability rating for a single disability, and VA finds that TDIU is warranted based solely on the disabilities other than the disability that is rated at 100 percent.  See Bradley, 22 Vet. App. 280.

Such a scenario is not present here, since the Veteran already has a 100 percent evaluation for service-connected depressive disorder, and since his service-connected pes planus, currently rated as 30 percent disabling, does not meet the schedular criteria for a TDIU and there is no indication that the Veteran is unable to work due solely to his service-connected pes planus.  Therefore, the issue of entitlement to a TDIU is moot.


ORDER

Entitlement to a TDIU is dismissed.


REMAND

In the August 2017 remand, the Board directed VA to schedule the Veteran for a VA examination in accordance with his worsening bilateral pes planus symptoms.  VA scheduled examinations for September 28, 2017, and October 3, 2017; the Veteran failed to appear for both.  On October 23, 2017, the Veteran contacted VA stating that he had been ill during his scheduled examinations and requesting that his examination be rescheduled.  The Board finds sufficient good cause to warrant a new VA examination to determine the current degree of severity for the Veteran's service-connected bilateral pes planus.  The Veteran should be advised that his claim will be adjudicated based on the evidence of record, without the additional medical opinion, if he fails to show without good cause for the new VA examination.  See 38 C.F.R. § 3.655.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)


1. Schedule the Veteran for an appropriate VA examination to determine the current degree of severity of his bilateral pes planus.  All necessary diagnostic testing and evaluation should be performed, and all clinical findings reported in detail.  The appropriate Disability Benefits Questionnaires (DBQs) should be completed.

2.  Then, readjudicate the claim.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


